       Case 2:19-cv-00397 Document 1 Filed on 12/23/19 in TXSD Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION

ISLANDER INVESTMENT, INC. D/B/A                    §
HAWTHORNE SUITES,                                  §
     Plaintiff,                                    §
                                                   §
V.                                                 §     CIVIL ACTION NO. 2:19-CV-00397
                                                   §     JURY
                                                   §
PALOMAR SPECIALTY INSURANCE                        §
COMPANY,                                           §
    Defendant.                                     §


     PALOMAR SPECIALTY INSURANCE COMPANY’S NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant, Palomar Specialty Insurance

Company (“Palomar”), files its Notice of Removal to the United States District Court for the

Southern District of Texas, Corpus Christi Division, on the basis of diversity of citizenship, and

amount in controversy, and respectfully shows the following:

                                I.      PROCEDURAL BACKGROUND

        1.      On October 30, 2019, Plaintiff, Islander Investment, Inc. d/b/a Hawthorne Suites

(“Islander” or “Plaintiff”), filed its Original Petition in a case styled Islander Investment, Inc. d/b/a

Hawthorne Suites v. Palomar Specialty Insurance Company; Cause No. 2019DCV-5488-D,

pending in the 105th Judicial District Court of Nueces County, Texas.

        2.      Palomar received a copy of this suit on November 26, 2019 and has made an

appearance in this case.

        3.      Palomar files this notice of removal within 30 days of receiving notice of Plaintiff’s

Original Petition. See 28 U.S.C. § 1446(b). This Notice of Removal is being filed within one year

of the commencement of this action. see id.

                                                                                                       1
      Case 2:19-cv-00397 Document 1 Filed on 12/23/19 in TXSD Page 2 of 5




       4.       All pleadings, process, orders, and other filings in the state court action are attached

to this Notice as required by 28 U.S.C. § 1446(a).

       5.       Attached hereto are copies of the following documents:

               Exhibit 1:     The state court’s Docket Sheet;

               Exhibit 2:     Plaintiff’s Original Petition;

               Exhibit 3:     Citation served on Palomar;

               Exhibit 4:     Defendant’s Original Answer; and

               Exhibit 5:     List of Parties and Counsel.

                                   II.     BASES FOR REMOVAL

       6.       Removal is proper based on diversity of citizenship under 28 U.S.C. §§ 1332(a)(1),

1441(a), and 1446.

A. Plaintiff and Defendant Palomar are diverse.

       7.       Plaintiff, Islander Investments, Inc. d/b/a Hawthorne Suites, is a domestic for-

profit corporation.

       8.       Defendant, Palomar Specialty Insurance Company is, and was at the time the

lawsuit was filed, an Oregon domiciled insurance company with its principal place of business in

California. Palomar is wholly owned by Palomar Insurance Holdings Inc., a Delaware company.

Palomar Insurance Holdings, Inc. is wholly owned by Palomar Holdings, Inc., a Delaware

company. Palomar is therefore not a citizen of the State of Texas for diversity purposes.

       9.       Thus, this lawsuit is between citizens of different states, and there is complete

diversity of citizenship between Plaintiff and Defendant Palomar.




                                                                                                      2
      Case 2:19-cv-00397 Document 1 Filed on 12/23/19 in TXSD Page 3 of 5




B. The Amount in Controversy Exceeds the Jurisdictional Requirements for Subject Matter
    Jurisdiction.

       10.     In determining the amount in controversy, the court may consider “policy limits...

penalties, statutory damages, and punitive damages.” St. Paul Reinsurance Co., Ltd. v. Greenberg,

134 F.3d 1250, 1253 (5th Cir. 1998); see Ray v. State Farm Lloyds, No. CIV.A.3:98-CV-1288-G,

1999 WL 151667, at * 2-3 (N.D. Tex. Mar. 10, 1999) (finding a sufficient amount in controversy

in plaintiff’s case against their insurance company for breach of contract, fraud, negligence, gross

negligence, bad faith, violations of the Texas Insurance Code, violations of the Texas Deceptive

Trade Practices Act, and mental anguish); Fairmont Travel, Inc. v. George S. May Int’l Co., 75 F.

Supp.2d 666, 668 (S.D. Tex. 1999) (considering DTPA claims and the potential for recovery of

punitive damages for the amount in controversy determination); Chittick v. Farmers Ins. Exch.,

844 F. Supp. 1153, 1155 (S.D. Tex. 1994) (finding a sufficient amount in controversy after

considering the nature of the claims, the types of damages sought and the presumed net worth of

the defendant in a claim brought by the insureds against their insurance company for actual and

punitive damages arising from a claim they made for roof damages).

       11.     This is a civil action in which the amount in controversy exceeds $75,000.

Paragraph 3 of Plaintiff’s petition indicates Plaintiff “seeks monetary relief of over

$1,000,000.00.” Plaintiff alleges that Defendant is liable under a commercial insurance policy

because Plaintiff made a claim under that policy and allegedly Defendant wrongfully adjusted and

underpaid Plaintiff’s claim. The allegations in Plaintiff’s petition indicate Plaintiff is seeking

damages for purported breach of contract, Texas Insurance Code violations, Texas Deceptive

Trade Practices Act violations, and statutory penalty interest, punitive damages, and attorney’s

fees. Though Defendant denies Plaintiff is entitled to the damages sought in Plaintiff’s petition,


                                                                                                  3
       Case 2:19-cv-00397 Document 1 Filed on 12/23/19 in TXSD Page 4 of 5




the petition demonstrates that the amount in controversy in this case exceeds the jurisdictional

requirements for federal diversity jurisdiction.

                      III.    THIS REMOVAL IS PROCEDURALLY CORRECT

        12.     Palomar received notice of this lawsuit on November 26, 2019, when Palomar was

served. Thus, Palomar is filing this Notice within the 30-day time period required by 28 U.S.C. §

1446(b).

        13.     Venue is proper in this District and Division under 28 U.S.C. §1446(a) because i)

this District and Division include the county in which the state action has been pending, and ii) a

substantial part of the events giving rise to Plaintiff’s claims allegedly occurred in this District and

Division.

        14.     Pursuant to 28 U.S.C. §1446(a), all pleadings, process, orders, and all other filings

in the state court action are attached to this Notice.

        15.     Promptly after Palomar files this Notice of Removal, written notice of the filing

will be given to Plaintiff pursuant to 28 U.S.C. §1446(d).

        16.     Promptly after Palomar files this Notice of Removal, a true and correct copy of

same will be filed with the Clerk of the Nueces County District Court pursuant to 28 U.S.C.

§1446(d).

        17.     Based upon the foregoing, the exhibits submitted in support of this removal, and

other documents filed contemporaneously with this Notice of Removal, Defendant Palomar

Specialty Insurance Company hereby removes this case to this Court for trial and determination.




                                                                                                      4
      Case 2:19-cv-00397 Document 1 Filed on 12/23/19 in TXSD Page 5 of 5




                                           Respectfully submitted,

                                           By: /s/ George Arnold
                                              George H. Arnold, Attorney-in-Charge
                                              State Bar No. 00783559
                                              garnold@thompsoncoe.com
                                              Susan Sparks Usery
                                              State Bar No. 18880100
                                              susery@thompsoncoe.com
                                              THOMPSON, COE, COUSINS & IRONS, LLP
                                              One Riverway, Suite 1400
                                              Houston, Texas 77056
                                              Telephone: (713) 403-8210
                                              Facsimile: (713) 403-8299

                                           ATTORNEYS FOR DEFENDANT
                                           PALOMAR SPECIALTY INSURANCE COMPANY



                              CERTIFICATE OF SERVICE

        This is to certify that on the 23rd day of December, 2019 true and correct copy of the
foregoing document was delivered to all counsel of record in accordance with the Federal Rules
of Civil Procedure as follows:

J. Brantley Durrett, III
DURRETT LAW FIRM
1061 W. 17th Street
Houston, Texas 77008
brant@durrettlaw.com
Attorney for Plaintiff

                                           /s/ George Arnold
                                           George Arnold




                                                                                            5
